Citation Nr: 0606134	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-30 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left tonsil cancer, 
status post-operative, to include as secondary to exposure to 
herbicides and chemical agents.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for hypertension.


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A January 2003 rating decision denied the 
veteran's claims, and he perfected an appeal.

The Board notes that the January 2003 rating decision 
determined that new and material evidence to reopen the 
hypertension claim was received and adjudicated the claim on 
the merits.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

The issues of entitlement to service connection for left 
tonsil cancer, status post-operative and entitlement to 
service connection for hypertension on the merits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The evidence submitted since the June 1996 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for hypertension and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The June 1996 rating decision is final; new and material 
evidence has been received; and the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In light of the favorable finding regarding whether new and 
material evidence has been submitted, and the need for 
additional development of the claim for hypertension on the 
merits, no further VCAA discussion is necessary.

Relevant law and regulation

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  The 
term "new" means existing evidence not previously submitted 
to agency decision makers, that is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005); see also Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.


Analysis

The veteran initially applied for entitlement to service 
connection for hypertension immediately after his retirement 
from active service in 1996.  The service medical records 
reflect that, in March 1971, he presented with a blood 
pressure reading of 140/98, and the examiner's impression was 
an upper respiratory infection with hypertension, mild 
etiology.  The service medical records are replete with 
elevated blood pressure readings, to include a March 1990 
five-day regimen of readings which resulted in an average 
reading of 137/91.  The Report Of Physical Examination For 
Retirement reflects that his blood pressure reading was 
156/80, and noted "elevated fluctuating blood pressure at 
times."

A June 1996 rating decision denied the claim, and he 
submitted a timely Notice of Disagreement with that 
determination.  A Statement of the Case (SOC) was issued in 
August 1997, and the claims file reflects no evidence of it 
having been returned as undelivered.  The claims file also 
reflects no evidence of the veteran having submitted a 
substantive appeal in response to the SOC, and the June 1996 
rating decision became final in accordance with applicable 
law and regulation.  38 C.F.R. § 20.1103 (1996).

A December 1999 VA examination report reflects that the 
veteran was diagnosed with hypertension, but no nexus opinion 
was rendered by the examiner or requested by the RO, and his 
blood pressure was within normal limits at 136/84.  A 
February 2002 rating decision denied the claim, and a 
February 2002 RO letter informed him of the decision.  The 
veteran submitted additional evidence, purporting to show 
elevated blood pressure readings in April and May 2001, 
although it is unclear whether these were readings he took at 
home (note the 6 am readings) or were taken by a medical 
clinician.  However, at least one of the records initialed by 
a physician noted elevated blood pressure as a problem.  

In light of the above, the Board finds that new and material 
evidence to reopen the previously denied claim for 
hypertension has been received.  Evidence submitted at this 
stage of the appeal is presumed credible.  Thus, the claim is 
reopened.


ORDER

New and material evidence has been received, the previously 
denied claim for entitlement to service connection for 
hypertension is reopened, and the appeal is granted to that 
extent.


REMAND

Adjudication of the veteran's claim regarding hypertension 
does not end with the conclusion that new and material 
evidence has been submitted.  After reviewing the evidence, 
the Board finds that additional information is required prior 
to a merits determination of service connection for 
hypertension. 

As noted above, the veteran's service medical records noted 
an elevated blood pressure reading in March 1971 of 140/98, 
and the examiner's impression was an upper respiratory 
infection with hypertension, mild etiology.  The service 
medical include elevated blood pressure readings in a March 
1990 five-day regimen which resulted in an average reading of 
137/91.  His separation examination revealed a blood pressure 
reading of 156/80, and noted "elevated fluctuating blood 
pressure at times."  Blood pressure on the December 1999 VA 
examination was 136/84.

In light of the competent medical evidence reflected in the 
service medical records and the diagnosis at the 1999 VA 
examination, the veteran should be afforded the benefit of 
comprehensive medical examination to determine whether the 
veteran suffers from chronic hypertension, and if so, whether 
the disorder is related to his active military service.  
38 C.F.R. § 3.159(c)(4).

The veteran served in both Vietnam and the Persian Gulf 
during his active service.  He asserts that his tonsil cancer 
is related to his presumed exposure to herbicides during his 
service in Vietnam, and/or his exposure to chemical agents 
during his service in the Persian Gulf, to include in and 
around Khamisiyah, Iraq, in March 1991.  The veteran's 
service medical records reflect numerous entries for sore 
throat and upper respiratory infections.  Some of the 
clinical findings were erythmous and, on one occasion, puss 
packs.  The diagnosis was rule out strep, but the claims file 
reflects no entry as to the follow-up findings.

The Board also notes a 1991 antinuclear antibody result of 
1.40.  The sheet reflects that additional tests were done for 
results higher than 1.40.  A 1993 antinuclear antibody result 
was negative.  The veteran's private treatment records 
reflect that an antinuclear antibody test was instrumental in 
diagnosing his tonsil cancer.  The veteran was not afforded a 
VA examination or medical review in connection with his claim 
for service connection.  In light of the various entries in 
the service medical records and the fact that his post-
service treatment records reflect that his tonsil cancer 
presented in an unusual fashion, a medical review of the 
claims file is indicated by the duty to assist.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
tonsil cancer and hypertension since May 
2002, the  latest date of treatment 
records currently in the file.  After 
securing the necessary release, the RO 
should obtain any records not already 
associated with the claims file.  The RO 
should also request the veteran to 
provide the names of all providers who 
may have treated him for hypertension 
within the first year of his retirement.

2.  The veteran should be afforded a VA 
throat examination by an oncologist or 
other appropriate specialist to determine 
the etiology of the veteran's left tonsil 
cancer.  The claims folder should be made 
available to and reviewed by the examiner 
prior to the completion of the 
examination. 

Following examination of the veteran and 
reviewer of the claims file, the examiner 
should render an opinion as to whether it is 
at least as likely as not that the veteran's 
post-operative left tonsil cancer is causally 
related to his active service, to include as a 
result of any environmental hazards which he 
may have been exposed to either in Vietnam or 
the Persian Gulf Theater.  (The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather that 
the evidence of record is so evenly divided 
that, in the examiner's expert opinion, it is 
as medically sound to find in favor of the 
examiner's conclusion as it is to find against 
it.) The reviewer should provide a complete 
explanation and rationale for any and all 
opinions rendered, as well as any treatise 
evidence or studies if environmental factors 
are deemed to be the likely cause.  

3.  The veteran should also be afforded a 
VA hypertension examination to determine 
whether the veteran currently suffers 
from chronic hypertension and if so, 
whether that disorder it is at least as 
likely as not related to his active 
service.  The claims folder should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination.  A rationale should be 
provided for the opinions rendered.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the Supplemental 
Statement of the Case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, the RO should 
issue the veteran an SSOC and, if all is 
in order, return the case to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


